 
 
IB 
Union Calendar No. 478 
108th CONGRESS 2d Session 
H. R. 4634 
[Report No. 108–780] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mr. Sessions (for himself, Mr. Baker, Mrs. Kelly, Mr. Cantor, and Ms. Pryce of Ohio) introduced the following bill; which was referred to the Committee on Financial Services 
 
 
November 18, 2004 
Additional sponsors: Mr. Blunt, Mr. Rogers of Michigan, Mr. Cunningham, Mr. King of New York, Ms. Norton, Mrs. Capito, Mr. Tiberi, Mr. Marshall, Mr. Sandlin, Mr. Ryun of Kansas, Mr. Ferguson, Mr. Wilson of South Carolina, Ms. Ginny Brown-Waite of Florida, Mr. Garrett of New Jersey, Mr. Collins, Mr. Greenwood, Mr. Vitter, Mr. Terry, Mr. Boehner, Mr. Gillmor, Mr. Shays, Mr. Reynolds, Mr. Gordon, Mr. Wolf, Mr. McCotter, Mr. Moran of Virginia, Mr. LaHood, Mr. Shaw, Mrs. Johnson of Connecticut, Mr. Pitts, Mr. Rehberg, Mr. English, Mr. Kennedy of Minnesota, Mr. Larson of Connecticut, Mr. Simmons, Mr. Mica, Mr. Green of Wisconsin, Mr. Murphy, Mr. Jones of North Carolina, Mr. Crane, Mr. Foley, Mr. Gary G. Miller of California, Mr. Nethercutt, Mr. Renzi, Mr. LaTourette, Mr. Issa, Mr. Ose, Mr. Weller, Mr. Calvert, Mr. Hastings of Washington, Mr. Kline, Mr. Smith of Washington, Mr. Knollenberg, Mr. Isakson, Mr. Bishop of Utah, Mr. Frelinghuysen, Mr. Bass, Mr. Burton of Indiana, Mr. Ramstad, Mr. Hunter, Mr. Burgess, Mr. Sam Johnson of Texas, Mr. Hall, Mr. Thornberry, Ms. Granger, Mr. Sweeney, Mr. Boozman, Mr. Putnam, Mr. Miller of Florida, Mr. Forbes, Mr. Crenshaw, Mr. Keller, Mr. Ehlers, Mr. Platts, Mr. Lucas of Oklahoma, Mr. Boehlert, Mr. McHugh, Mr. Leach, Mr. Lincoln Diaz-Balart of Florida, Mr. Bonner, Ms. Harris, Mr. Burr, Mr. Weldon of Pennsylvania, Mr. Bachus, Mr. Bradley of New Hampshire, Mr. Gilchrest, Mr. Saxton, Mr. Bilirakis, Mrs. Biggert, Mr. Fossella, Mr. Cannon, Ms. Hart, Mr. Ney, Mr. Manzullo, and Mr. Porter  
Deleted sponsor: Mr. Green of Texas (added June 24, 2004; deleted July 13, 2004) 
 
 
November 18, 2004 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 22, 2004 
 
A BILL 
To extend the terrorism insurance program of the Department of the Treasury. 
 
 
1.Short titleThis Act may be cited as the Terrorism Insurance Backstop Extension Act of 2004. 
2.Extension of terrorism insurance program 
(a)Program years 4 and 5Paragraph (11) of section 102 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by adding at the end the following new subparagraphs: 
 
(E)Program year 4The term Program Year 4 means the period beginning on January 1, 2006 and ending on December 31, 2006. 
(F)Program year 5The term Program Year 5 means the period beginning on January 1, 2007 and ending on December 31, 2007.. 
(b)Insurer deductibleParagraph (7) of section 102 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)by redesignating subparagraph (E) as subparagraph (G); 
(2)in subparagraph (D), by striking and at the end; 
(3)by inserting after subparagraph (D) the following new subparagraphs: 
 
(E)for Program Year 4, the value of an insurer’s direct earned premiums over the calendar year immediately preceding Program Year 4, multiplied by 15 percent; 
(F)for Program Year 5, the value of an insurer’s direct earned premiums over the calendar year immediately preceding Program Year 4, multiplied by 20 percent; and; and 
(4)in subparagraph (G) (as so redesignated by paragraph (1) of this subsection)— 
(A)by striking (D) and inserting (F); and 
(B)by striking or Program Year 3 and inserting Program Year 3, Program Year 4, or Program Year 5. 
(c)Mandatory availabilitySubsection (c) of section 103 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)by striking all of the matter that precedes subparagraph (A) of paragraph (1) and inserting the following: 
 
(c)Mandatory availabilityDuring the Program, each entity that meets the definition of an insurer under section 102—; 
(2)by striking paragraph (2); and 
(3)by redesignating subparagraphs (A) and (B) as paragraphs (1) and (2) and realigning such paragraphs, as so redesignated, so as to be indented 2 ems from the left margin. 
(d)Insured loss shared compensationSubsection (e) of section 103 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(1)in paragraph (2)(A), by striking or Program Year 3 and inserting , Program Year 3, Program Year 4, or Program Year 5; 
(2)in paragraph (3), by striking or Program Year 3 and inserting , Program Year 3, Program Year 4, or Program Year 5; 
(3)in paragraph (6)— 
(A)in subparagraph (B), by striking and at the end; 
(B)in subparagraph (C) by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following new subparagraphs: 
 
(D)for Program Year 4, the lesser of— 
(i)$17,500,000,000; and 
(ii)the aggregate amount, for all insurers, of insured losses during such Program Year; 
(E)for Program Year 5, the lesser of— 
(i)$20,000,000,000; and 
(ii)the aggregate amount, for all insurers, of insured losses during such Program Year; and; and 
(4)in paragraph (7)— 
(A)in subparagraph (A), by striking and (C) and inserting (C), (D), and (E); and 
(B)in subparagraphs (B) and (C), by striking or (C) each place such term appears and inserting (C), (D), or (E). 
(e)Coverage of group life insurance 
(1)In generalParagraph (5) of section 102 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended in the matter that precedes subparagraph (A) by inserting or group life after property and casualty. 
(2)Technical and conforming amendmentsThe Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended— 
(A)in section 102— 
(i)in paragraph (1)— 
(I)in subparagraph (B)(i), by inserting or group life insurance after workers’ compensation; and 
(II)in subparagraph (B)(ii), by inserting and group life insurance after property and casualty insurance; 
(ii) in paragraph (4)— 
(I)by inserting or for group life insurance after property and casualty insurance; and 
(II)by striking paragraph (5) and inserting paragraph (6);  
(iii)in paragraph (5), by inserting and group life insurance after workers’ compensation; and 
(iv)in paragraph (6)— 
(I)in subparagraph (A)(i), by inserting property and casualty or group life after excess; 
(II) in subparagraph (B), by inserting or group life insurance coverage after property and casualty insurance coverage; 
(v)by redesignating paragraphs (5) through (16) as paragraphs (6) through (17), respectively; and 
(vi)by inserting after paragraph (4), the following new paragraph: 
 
(5)Group life insuranceThe term ‘group life insurance’ means an insurance contract that provides term life insurance coverage, accidental death coverage, or a combination thereof, for a number of persons under a single contract, on the basis of a group selection of risks.; 
(B)in section 103— 
(i)in subsection (b)(1), by inserting (including a named beneficiary in the case of a group life insurance policy) before the second comma; 
(ii) in subsection (c)— 
(I)in paragraph (1) (as so redesignated by subsection (c)(3) of this section), by inserting and group life after property and casualty; and 
(II)in paragraph (2) (as so redesignated by subsection (c)(3) of this section), by inserting and group life after property and casualty; 
(iii)in subsection (e)— 
(I)in paragraph (6), by striking For and inserting Except as provided in subparagraph (F) of this paragraph, for; 
(II)in paragraph (6), by inserting after subparagraph (E) (as added by subsection (d)(3)(C) of this section) the following new subparagraph: 
 
(F)for each of the periods referred to in subparagraphs (A) through (E), the amounts provided under such subparagraphs, as such amounts shall be increased by the Secretary before the expiration of the 90-day period beginning on the date of the enactment of the Terrorism Insurance Backstop Extension Act of 2004, based on the increase in the size of the Program caused by the inclusion of group life insurance pursuant to such Act, in proportion to the increased premiums involved.; 
(III)in paragraph (7)(C), by inserting or group life insurance after workers compensation; 
(IV)in paragraph (8)(A)(i), by inserting and group life after property and casualty; and 
(V) in paragraph (8), by inserting or group life after property and casualty each place such term appears in subparagraphs (A)(iii) and (C); and 
(iv)by striking subsection (h); 
(C)in section 105(c), by inserting or group life after property and casualty; and 
(D)in section 108(d)(1), by inserting and the group life insurance industry after property and casualty insurance industry. 
(3)Required rulemakingNot later than 90 days after the date of the enactment of this Act, the Secretary of the Treasury shall issue final regulations to carry out this subsection. 
(f)Study on long-term solutionsSection 103 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by striking subsection (i) and inserting the following new subsection: 
 
(h)Study on long-term solutionsBy June 1, 2005, the Secretary shall conduct a study and submit a report to the Congress on alternatives for expanding the availability and affordability of terrorism insurance after the termination of the Program that do not involve a Federal financial backstop.. 
(g)Termination of program 
(1)TerminationSubsection (a) of section 108 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by striking December 31, 2005 and inserting December 31, 2007. 
(2)Final GAO study and reportSubsection (d) of section 108 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by adding at the end the following new paragraph: 
 
(3)Final gao study and reportThe Comptroller General of the United States shall conduct an assessment of the matters referred to in paragraph (1) and shall submit a report to the Congress, not later than June 30, 2007, on the results of such study.. 
 
 
November 18, 2004 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
